Citation Nr: 0511403	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  02-10 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for surgical procedure to remove a tumor from 
the left side of the neck.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The case was remanded by the Board in October 2003.  


FINDINGS OF FACT

1.  The veteran filed his  claim in April 2001.

2.  The VA surgical treatment in September 2000 was not 
productive of any additional disability to the veteran nor 
was there any evidence of carelessness, negligence, lack of 
proper skill, error in judgment, or some other incident of 
fault on the part of VA, nor were any events unforeseeable. 


CONCLUSION OF LAW

The criteria for establishing entitlement to compensation 
benefits for additional disability claimed to be the result 
of treatment of VA surgical procedures performed in September 
2000 are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 
C.F.R. § 3.358 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

The record shows that the claimant has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151.  The discussions in the rating decision, 
statement of the case, supplemental statement of the case and 
correspondence from the RO have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Moreover, a letter dated in March 2004 
effectively furnished notice to the veteran of the types of 
evidence necessary to substantiate his claim as well as the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

While the Board recognizes that the VCAA notice to the 
veteran was subsequent to the rating decisions which gave 
rise to this appeal, the Board finds no prejudice to the 
veteran.  He was adequately furnished the type of notice 
required by VCAA and has had an opportunity to identify 
evidence and submit evidence.  Any error resulting from VCAA 
notice subsequent to the initial rating decision was harmless 
error.  The RO's subsequent actions and notice to the veteran 
effectively cured any VCAA notice defect.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The veteran was informed 
of the evidence necessary to substantiate his claim.  The 
provisions of VCAA have been substantially complied with and 
no useful purpose would be served by delaying appellate 
review for further notice of VCAA.  

The Board also notes that the March 2004 letter implicitly 
notified the veteran that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  All available pertinent records, 
service and VA, have been obtained.  The veteran has been 
afforded an adequate VA examination.  The record as it stands 
includes sufficient competent evidence to decide these claim.  
In connection with his claims, the veteran has appeared at a 
Board hearing.  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.

Criteria

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of VA  
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service-connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or training and rehabilitation, or that the proximate cause 
of additional disability was an event which was not 
reasonably foreseeable.  These amendments apply to claims for 
compensation under 38 U.S.C.A. § 1151 which were filed on or 
after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 
(1998).  As the veteran filed his claim in April 2001, the 
latter version of 38 U.S.C.A. § 1151 applies to his appeal.  
Thus, the veteran must show that the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the treatment in question. 

The current version of the law provides that compensation 
shall be awarded for a qualifying additional disability of a 
veteran in the same manner as if the additional disability 
were service connected.  A disability is considered a 
qualifying additional disability if it is not the result of 
the veteran's own willful misconduct and the disability was 
caused by VA hospital care, medical or surgical treatment, or 
examination, and the proximate cause of the disability was:  
1) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or 2) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West 2002).

Where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability.

(b)  Additional disability.  In determining that additional 
disability exists, the following considerations will govern:

(1)  The veteran's physical condition immediately prior to 
the disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury, each body part involved 
being considered separately. (i) As applied to examinations, 
the physical condition prior to the disease or injury will be 
the condition at time of beginning the physical examination 
as a result of which the disease or injury was sustained.  
(ii) As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.

(2)  Compensation will not be payable under 38 U.S.C. 1151 
for the continuance or natural progress of disease or 
injuries for which the training, or hospitalization, etc., 
was authorized.

(c)  Cause.  In determining whether such additional 
disability resulted from a disease or an injury or an 
aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination, the following considerations will 
govern:

(1)  It will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.

(2)  The mere fact that aggravation occurred will not suffice 
to make the additional disability compensable in the absence 
of proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, medical or surgical 
treatment, or examination.

(3)  Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative. ``Necessary consequences'' are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment  
administered.  Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at the 
time consent was given whether that treatment would in fact 
be administered.

(4)  When the proximate cause of the injury suffered was the 
veteran's willful misconduct or failure to follow 
instructions, it will bar him (or her) from receipt of 
compensation hereunder except in the case of incompetent 
veterans.  38 C.F.R. § 3.358(a), (c )(4).

Effective September 2, 2004, VA amended adjudication 
regulations concerning awards of compensation or dependency 
and indemnity compensation for additional disability or death 
caused by VA hospital care, medical or surgical treatment, 
examination, training and rehabilitation services, or 
compensated work therapy (CWT) program.  Under this 
amendment, benefits are payable for additional disability or 
death caused by VA hospital care, medical or surgical 
treatment, or examination only if VA fault or ``an event not 
reasonably foreseeable'' proximately caused the disability or 
death.  Benefits also are payable for additional disability 
or death proximately caused by VA's provision of training and 
rehabilitation services or CWT program.  This amendment 
reflects amendments to 38 U.S.C. 1151, the statutory 
authority for such benefits.

The regulations have no retroactive effect, and in any event 
merely implement existing law.  Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 
(2004).  The new regulations, therefore, have no impact on 
the decisions reached in this appeal.

Analysis

The veteran has claimed that he experiences chronic residuals 
as a result of surgery performed by VA in September 2000.  He 
alleges that he was originally scheduled to have one type of 
procedure performed but was then informed by VA that a 
modified surgical procedure would be performed instead of a 
more invasive procedure.  He reported that, when he signed 
the consent forms for the procedure, he thought he was 
authorizing the minor surgery.  When he awoke, he learned 
that the more invasive procedure had been performed.  He 
alleged that when a VA physician (Dr. Shirley) saw what 
operation had been performed, she apologized to the veteran 
and left.  The veteran had not seen her since.  He argues 
that he now experiences pain and stiffness as a result of the 
surgical procedure.  

The veteran testified before the undersigned in May 2003 that 
he had a throbbing pain and stiffness on the side of his head 
and neck as a result of the September 2000 surgery.  He 
indicated that he had problems driving to work when he had to 
turn his head to the left.  He also felt the resulting scars 
were disfiguring.  He testified that he informed VA that he 
had changed his mind and did not want the major surgery he 
was scheduled for but instead wanted a much smaller 
procedure.  A Dr. Ludwig reportedly performed the major 
surgery anyway.  

The objective evidence of record demonstrates that the 
veteran was diagnosed with a squamous cell carcinoma of the 
lower lip with metastasis to the left neck.  A preoperative 
noted dated September 29, 2000 indicates that the veteran was 
informed of all risks of upcoming surgery to include 
infection, bleeding, recurrence,  and tongue/shoulder/lip 
paralysis.  The veteran reported that he was comfortable with 
his decision to proceed with surgery.  The same day, a left 
supraomohyoid neck dissection and direct laryngoscopy was 
performed.  

A VA examination was conducted in March 2004.  The veteran 
reported that a Dr. Shirley informed him he was to have a 
relatively minor procedure to remove something from his neck.  
Instead, Dr. Ludwig reportedly performed major surgery which 
was beyond the scope of the veteran's consent.  The veteran 
alleged that he did not remember signing any consent form the 
morning of the surgery.  Incredibly, he also alleged that Dr. 
Shirley screamed after removing the bandages and saw the 
results of the surgery, asking if the veteran could move his 
eyes.  Dr. Shirley allegedly then ran out of the room, never 
to be seen again.  

As a result of the surgery, the veteran reported he was 
experiencing a tightness and pain along his neck which was 
described as throbbing.  His neck was stiff and he had 
problems driving.  He reported that he was involved in a 
motor vehicle accident in 1995 or 1996 after which he began 
to experience pain in the upper back and neck.  He reported 
that he received cortisone shots in his neck to treat a 
different disability which resulted in an increased neck 
size.  

Physical examination revealed that the face was symmetrical.  
There was a two centimeter vertical incision involving the 
left side of the lower lip and was well healed.  There was no 
keloid formation, elevation or depression, or induration.  
The examiner noted that this was not the scar that was 
involved in the veteran's claim.  The pertinent scar was 
located in the mid neck region, extending from the mid to the 
left side of the Adam's apple.  The scar created some 
asymmetry.  There was no pain to palpation of the scar.  Some 
limitation of motion of the cervical spine was present but 
this was due to a cervical spine disability and not due to 
the soft tissue surrounding the scar.  On the right side of 
the veteran's neck, there was excessive adipose tissue 
creating a pouch.  The scar was deep but not tender or 
inflamed.  Carotid pulses were present on the right and left.  

Based on his interview with and physical examination of the 
veteran and upon review of the evidence in the claims file 
and in the electronic hospital records, the examiner opined 
that the veteran did not experience any increase or 
additional disability as a result of the surgery performed on 
September 29, 200.  There had not been a recurrence of the 
squamous cell carcinoma in either the lip or the neck since 
the surgery.  The throbbing pain and tightness in the neck 
and the sensation of a pulse beat were attributed to cervical 
spine disease which was not a residual of the neck 
dissection.  The examiner noted that the veteran reported a 
motor vehicle accident in 1995 or 1996 and the reported 
symptoms were more likely cervical strain versus degenerative 
disc disease or degenerative joint disease of the cervical 
spine.  The surgical scar was healed and the slight asymmetry 
of the soft tissues in the neck was an expected outcome of 
the surgery.  The examiner found no carelessness, negligence, 
lack of proper skill, error in judgment or similar instance 
of fault in the VA surgery.  The examiner further noted that 
it appeared that the veteran had been properly informed of 
the surgery and consent was obtained.  The examiner noted the 
different history provided by the veteran regarding the 
degree of the surgery but discounted the history provided by 
the veteran based on his psychiatric disorder.  The examiner 
opined that the veteran's mental disorder (bipolar and PTSD 
rated 100%) interfered with the veteran's ability to exactly 
recall the events of his surgery.  There was also 
documentation that the veteran was non-compliant with his 
medication.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for compensation under 38 U.S.C.A. § 1151 for 
residuals of a surgical procedure to remove a tumor from the 
left side of the neck.  

The Board finds the veteran's allegation that he did not 
consent to the surgical procedure which was performed on 
September 29, 2000 is not supported by the objective evidence 
of record.  A September 29, 2000 clinical record indicates 
that a Dr. Shirley discussed the upcoming surgery with the 
veteran, including the risks involved and that the veteran 
indicated on two different occasions that he was comfortable 
with the decision to proceed with the surgery.  The veteran 
has alleged that the surgery described by Dr. Shirley was not 
performed as he was operated on by a Dr. Ludwig.  He 
testified that Dr. Shirley screamed when she witnessed the 
resulting surgery allegedly conducted by Dr. Ludwig.  The 
Board notes, however, that Dr. Shirley is listed as the 
surgeon who conducted the September 29, 2000 surgery.  Dr. 
Ludwig is listed as the assistant surgeon.  This fact weighs 
against a finding that the veteran consented to one type of 
surgical procedure with Dr. Shirley but underwent a move 
invasive procedure which was performed by Dr. Ludwig without 
Dr. Shirley's knowledge.  

The Board notes the examiner who conducted the March 2004, 
opined that the veteran's mental disorders may interfere with 
his ability to exactly recall the events of his surgery.  The 
Board has placed reduced probative value on the veteran's 
allegations regarding his consent to the procedure as a 
result of this opinion.  

The Board finds that the veteran was advised of the nature of 
the September 2000 surgical procedure, and that he did 
consent to this procedure. 

There is no competent evidence of record demonstrating that 
the surgical procedure performed by VA in September 2000 
resulted in qualifying additional disability which was caused 
by the VA surgical treatment and hospital care due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the hospital care, medical and surgical 
treatment.  There is no competent evidence of record 
indicating that the surgery resulted in an event not 
reasonably foreseeable.  The examiner who conducted the March 
2004 VA examination specifically opined that the veteran did 
not experience any increased or additional disability as a 
result of treatment by VA.  The examiner found that the 
results were foreseeable.  

The Board places greater probative weight over the opinions 
included in the March 2004 report of VA examination over the 
veteran's own unsupported allegations.  The report of the 
March 2004 VA examination was prepared by a physician who had 
access to and reviewed all the evidence of record.  The 
report was very thorough and addressed all the veteran's 
contentions.  The examiner's opinions were supported by 
adequate reasons and bases.  The only evidence of record 
which supports the veteran's claim is his own allegations and 
testimony.  The veteran is a lay person however and, as such, 
is not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 


ORDER


The appeal is denied.  


	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


